Citation Nr: 1201625	
Decision Date: 01/17/12    Archive Date: 01/30/12

DOCKET NO.  08-35 252	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia

THE ISSUE

Entitlement to a disability rating in excess of 70 percent for major depression with psychotic features.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Counsel


INTRODUCTION

The Veteran served on active duty from June 1979 to December 1992, from October 2001 to April 2002, from April 2002 to June 2002, and from April 2003 to April 2005.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision, in which the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, awarded service connection for major depression, recurrent, with psychotic features, and assigned a 70 percent rating.


FINDING OF FACT

Total occupational and social impairment is not demonstrated.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 70 percent for major depression with psychotic features have not been met or approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.125, 4.126, 4.130, Diagnostic Code 9434 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Veteran's claim is one for an increased rating following the initial grant of service connection.  Therefore, it is deemed to have arisen from an appeal of the initial rating following the grant of service connection.  Courts have held that once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA.

Next, VA has a duty to assist the Veteran in the development of the claim.  To that end, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2011).  In this case, all pertinent medical evidence identified by the Veteran has been requested or associated with the claims file.  The only evidence referenced by the Veteran but not obtained are records of Dr. P.  In June 2010, the RO informed the Veteran that Dr. P had indicated that these records were in storage, and he was not able to provide them.  The Veteran did not respond.  Furthermore, he was afforded VA examinations in April 2007 and June 2010.  As both examinations were conducted by physicians, who interviewed the Veteran, conducted an examination, and provided conclusions consistent with the evidence of record, they are adequate.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  In addition to the evidence discussed above, the Veteran's and his representative's written statements are of record.  No available outstanding evidence has been identified.  For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the appellant in the development of the claim decided herein.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II. Analysis

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

Separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be "staged."  Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119, 126 (2001).

The Veteran's major depression with psychotic features is rated 70 percent disabled under the criteria of 38 C.F.R. § 4.130, Diagnostic Code 9434 (2011).  Major depressive disorder is rated under the General Rating Formula for Mental Disorders.

A 70 percent disability rating is appropriate for a disability that is manifested by occupational and social impairment, with deficiencies in most areas such as work, school, family relations, judgment, thinking or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech that is intermittently illogical, obscure or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); or the inability to establish and maintain effective relationships.

A 100 percent disability evaluation is granted for total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting himself or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time and place; or memory loss for the names of close relatives, own occupation, or own name.

In assessing the degree of psychiatric disability, Global Assessment of Functioning scores are for application and reflect the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).  According to the DSM-IV, a GAF score of 51 to 60 is defined as indicating moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF score of 41 to 50 is defined as serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  See Carpenter v. Brown, 8 Vet. App. 240, 242-244 (1995).  The Board admonishes that GAF scores are not conclusively dispositive as to a veteran's level of psychiatric impairment.  Rather, GAF scores are merely parts of a whole body of evidence that has been considered in arriving at a decision.

In April 2007, the Veteran underwent VA examination.  He described insomnia, sadness, crying spells, anxiety, chronic pain, and irritability.  The symptoms were near-constant, and it had a poor effect on his functioning.  Without medication and supportive therapy, he was unable to fully function.  He reported that his depression has gotten worse.  The Veteran stated that he was not able to keep a full time job.  At times, he was aggressive towards others.  Currently, he was working as an office clerk and had been at that job for eight years.  His relationships with his supervisor and coworkers were good.  He had not lost any time from work.

On examination, orientation was normal, and appearance, hygiene, and behavior was appropriate.  The Veteran's affect and mood were anxious.  Communication was within normal limits.  There was intermittent abnormal and irrelevant speech.  Concentration was poor.  There were no panic attacks.  There were signs of suspiciousness.  There was intermittent delusional history, including some paranoid ideations.  No delusion was observed.  Hallucinations were present intermittently, but they were not present during the examination.  Obsessional rituals were absent.  The Veteran's thought processes were appropriate, and judgment was not impaired.  Abstract thinking and memory were normal.  There was no suicidal or homicidal ideation.  The diagnosis was major depression, recurrent, severe, with psychotic features.  The GAF score was 50.  The examiner opined that the Veteran occasionally had some interference with performing activities of daily living.  He had difficulty with establishing and maintaining effective work and social relationships.  He would have significant difficulties maintaining full time work.  He had no difficulty understanding commands and appeared to pose no threat of persistent danger or injury to himself or others.

A December 2007 VA outpatient record shows that the Veteran reported working at U-Haul.

In a February 2008 written statement, the Veteran's wife indicated that the Veteran's ability to function had deteriorated in the last few months.  He was emotionally withdrawn and mean to his family.  He had illogical thinking about his marriage and believed that his wife was going to leave.  Only recently has the Veteran been taking care of his appearance and hygiene.  Prior to that, he was not working for long periods of time and not responsive to his family.  He did not seek medical treatment for his physical disorders and exhibited incoherent speech at times.  He had caused physical harm to her daughter and exhibited increased episodes of extreme irritability and isolation.  He was distrustful of any doctor.

In a February 2008 written statement, the Veteran's private psychiatrist indicated that he had been treating the Veteran since May 1998.  He had a worsening of symptoms in August 2007, and his medication was adjusted.

An April 2008 VA record shows that the Veteran was alert, oriented, casually dressed, and appropriately groomed.  Speech was relevant, coherent, and normal.  His thoughts were organized, and there was no suicidal or homicidal ideation.

In April 2008 written statements, the Veteran indicated that conflicts and verbal abuse at work made him feel unsafe.  Daily, his coworkers addressed his inability to meet their level of expectancy.  Threats and name-calling were persistent.  He had been arrested for assault and battery aimed at his family and social contacts.  He was always fearful that his marriage was ending.  This stress and anxiety made it difficult for him to maintain gainful employment.  He had been withdrawing from family activities.  He was attempting to take better care of himself.  In a subsequent April 2008 written statement, the Veteran asserted that he no longer had the courage to face work and home life on a regular basis.  It was becoming more difficult to socialize and be productive.  It affected his work, and he no longer felt safe.  He was building a safe room in his house where he could go and hide.

VA vocational rehabilitation records, dated from April to June 2008, show that the Veteran worked 20 hours per week at U-Haul, which he started in September 2007.  He had some anger and irritability at work.  In a May 2008 record, the Veteran's supervisor told the VA employee that the Veteran was a hard worker and team player.  However, he was a perfectionist and unforgiving to himself when he made a mistake.  His job was not in jeopardy.  A subsequent May 2008 VA record shows that the Veteran had part time jobs at U-Haul and the U.S. Postal Service.  A June 2008 VA report indicates that the Veteran reported having a verbal altercation at the postal service, and he was suspended, pending an independent psychiatric evaluation.  Subsequent June 2008 VA records show that the Veteran was in a good mood at work and had no problems, according to his supervisor.

In a June 2008 written statement, the Veteran indicated that his ability to hold and maintain a job has become quite difficult and required constant meeting and counseling sessions.  He had become extremely irritable towards customers and workers.  He anticipated that he would be fired soon.  He was constantly angry at work.  A subsequent June 2008 written statement shows that the Veteran asserted that his illness caused disruption in his workplace, and a medical evaluation was needed for him to return to duty.  He recently had a verbal conflict with a coworker that led to his dismissal from work.  He described auditory hallucinations.

A July 2008 VA vocational rehabilitation record indicates that the Veteran's supervisor at U-Haul told him that he was a good worker, and he could be promoted in the future.

In July 2008, the Veteran underwent private psychological evaluation.  The Veteran had been referred to this evaluator by his employer, the United States Postal Service, for an independent psychological evaluation to determine his fitness for duty as a distribution clerk.  The evaluator agreed with the diagnosis of major depressive disorder with psychotic features.  The Veteran exhibited a moderate level of anxiety that contributed to his overall level of functioning.  At least some of it is focused on his employment and would likely negatively impact his job performance.  The Veteran's paranoid ideation influenced his interaction with others at work.  The Veteran acknowledged having trouble with a prior supervisor but indicated that this was an isolated incident.  He spoke positively about working with his current and other prior supervisors.  However, he acknowledged feeling suspicious of others, especially those in positions of authority.  An interview with the Veteran's current supervisor revealed that he did not always follow her instructions.  However, there was no evidence that he was currently threatening or hostile in his interactions.  The Veteran's symptoms significantly worsened when he was not compliant with his medications, and compliance was a significant problem for the Veteran.  The Veteran had a marked level of hypervigilance that resulted in significant frustration and anger for the Veteran as well as conflicts with his coworkers.  The Veteran was not a current risk to himself or others.  However, the evaluator concluded that, based upon the job description, it did not appear that the Veteran was currently capable of carrying out the duties which required him to interact cooperatively and effectively with customers and peers.  It was recommended that the Veteran continue to take his medication and attend individual therapy.

In an August 2008 written statement, the Veteran asserted that he had no friends and did not know why his wife stayed with him.

An August 2008 VA vocational rehabilitation record indicates that the Veteran was now working part time at both U-Haul and as a housekeeper at an air force base.  October 2008 VA vocations reports show that, while the Veteran reported he had a crisis at U-Haul at the beginning of the month, subsequent records demonstrate that he was instead given a good appraisal for his work and encouraged to continue to work at his level of performance.  Subsequently, he was noted to have three part time jobs and the possibility of a promotion at U-Haul in January.

VA vocational records dated from November 2008 to January 2009 show that the Veteran continued to work at U-Haul and the air force base and had no issues to report.

A February 2009 VA vocational rehabilitation report shows that the Veteran had two conflicts with the same customer and was directed by his manager to take a conflict resolution class.

An April 2009 VA vocational rehabilitation record indicates that both of the Veteran's jobs were going well.

A June 2009 VA treatment record indicates that the Veteran was currently working as a postal clerk, a job he had held for ten years.  He was currently on medical leave due to a knee injury.  On examination, the Veteran was casually dressed and cooperative but tense.  His speech was normal, and he denied hallucinations.  He denied current suicidal or homicidal ideation.  His mood was depressed, and his affect was congruent.  Insight and judgment were intact.  The GAF score was 50.

A November 2009 VA outpatient record shows that the Veteran complained of ongoing social stressors involving his work and his wife.  At times, he reacted inappropriately at work.  He denied psychotic symptoms but appeared to have some odd thinking.  He reported a depressed mood but denied hopelessness, anhedonia, or suicidal or homicidal ideation.  He had problems with irritability and anger.  He had no problems with sleep or appetite.  The GAF score was 50.

January and March 2010 VA outpatient records show that the Veteran was doing well and denied any problems at work.  He was taking care of himself and was waiting to hear about a new job.  He denied any depressed mood, hopelessness, anhedonia, suicidal or homicidal ideation, manic symptoms, irritability, or anger.  He recently got an award at work for his behavior.  He and his wife were talking more.  The Veteran was in no acute distress.  He was casually dressed, pleasant, cooperative, alert, and oriented.  No psychomotor disturbance was noted, and speech was relevant with normal rate and tone.  There was good eye contact.  His thoughts were linear and goal-directed.  He denied suicidal and homicidal ideation, hallucinations, and paranoia.  His affect was full and congruent.  Insight and judgment were not impaired.  The GAF score was 55.

In a June 2010 written statement, the Veteran indicated that he was currently moving out of his home and separating from his family.  This prompted a telephone call to a suicide hotline.  He was seeking treatment because he did not want to live like this anymore.

In June 2010, the Veteran underwent VA examination.  He lived with his wife and stated that he did not trust anyone.  He reported conflicts at work and auditory hallucinations.  It was one voice that was non-threatening.  Furthermore, he was acutely paranoid at times.  He believed that people at the post office were trying to hurt his career.  He had conflicts with coworker and, on occasion, three something or made a verbal threat.  He has not been routinely violent at any time.  Subsequently, some people in the post office were trying to get him to leave or enter treatment.  The Veteran denied visual hallucinations.  He endorsed depression, increasing social isolation, increased sleep, occasional insomnia, crying spells, avoidance of public places, sadness, anxiety, and irritability.  He believed that his wife was thinking about leaving him.  The Veteran has maintained work, having only ever been fired from one job.  He has left others due to feeling unwanted or unneeded.  He had retired from the postal service in 2009 and currently worked at the VA hospital in the housekeeping department.  While he reported two prior suicide attempts, he was not currently acutely suicidal.

On examination, the Veteran was well-developed and well-nourished.  He was open and forthcoming in providing his history.  He was polite, cooperative, and maintained eye contact.  His speech and thought processes were goal-directed.  Behavior was normal, and no psychomotor abnormalities were noted.  The Veteran was oriented, and no memory deficit could be elicited.  His mood and affect were initially anxious.  He was wary and suspicious during the earlier part of the meeting.  As it progressed, he became more comfortable and open.  He denied current auditory hallucinations and was not acutely suicidal, homicidal, violent, manic, or hypomanic.  His abstracting ability, insight, and judgment were good.  The Veteran continued to suffer from recurrent auditory hallucinations and recognized that the symptoms were ego-alien.  He did not represent a danger to himself or others.  He was able to comprehend and complete simple and complex commands.  However, he invariably developed conflicts with people around him, due to his wariness and mistrustfulness.  He kept to himself in work settings.  He was currently performing his new job well.  He had difficulty establishing and maintaining work and social relationships.  He was capable of performing activities of daily living and hygiene.  The diagnosis was major depressive disorder, recurrent, severe, with mood-incongruent psychotic features.  The GAF score was 53.

A June 2010 VA outpatient record shows that the Veteran was doing worse with regard to depression, motivation, energy, isolation, forgetfulness, and hopelessness.  He denied anhedonia or current suicidal or homicidal ideation.  He endorsed auditory hallucinations about once per month and paranoid thoughts.  He denied manic symptoms, racing thoughts, impulsive behaviors, grandiosity, and a decreased need for sleep.  On examination, he was casually dressed, cooperative, alert, and oriented.  There was no psychomotor disturbance.  Speech was somewhat irrelevant, with normal rate and tone.  There was good eye contact.  The Veteran's thoughts were somewhat illogical.  His mood was agitated, and his affect was flat, blunted, and non-labile.  Insight and judgment appeared to be limited.  The diagnosis was major depressive disorder with psychotic features, rule out schizoaffective disorder, and rule out schizophrenia.  The GAF score was 55.

A July 2010 VA vocational report shows that the Veteran is doing well and getting along with his coworkers.

In an August 2010 written statement, the Veteran indicated that he had located the psychiatric nurse at the VA medical center in case of emergency.  He was losing sleep thinking about when he would attempt suicide.  He heard voices and saw things every day.  His family has stopped him from using medication for suicide.

After reviewing the record, the Board concludes that none of the evidence of record establishes that a 100 percent schedular rating is warranted at any time during the appeal period.  The Veteran has never demonstrated total occupational and social impairment.  First, he has maintained a relationship with his wife during this time.  He stated on numerous occasions that he was worried that she was going to leave him, but this never occurred, and the Veteran has remained married throughout the appeal period.  The Veteran has no biological children and while his wife reported that he had an altercation with her daughter, no other mention of this or any other family members is contained in the evidence of record.  The Board finds that this level of social impairment is contemplated in the 70 percent rating assigned.

Furthermore, he has maintained employment throughout the appeal period.  This has consisted of several part-time jobs, some of which the Veteran had maintained for up to ten years.  He had occasional incidents at work with customers or coworkers, but the Veteran was always able to retain his employment, and his supervisor described him as a hard worker, team player, and perfectionist.  Furthermore, the records dated during the appeal period indicate that the Veteran had been considered on more than one occasion for a promotion was hired for a number of jobs, which he sought even as he was still working.

Additionally, the Veteran has never demonstrated gross impairment of thought processes or communication, grossly inappropriate behavior, being a danger to himself or others, any inability to perform activities of daily living, disorientation, memory loss for names or his occupation, or any similar symptomatology.  He has reported a history of suicidal ideation and some present thoughts in an August 2010 written statement, but there is no evidence that he was a persistent danger of hurting himself or others.  The Veteran reported auditory hallucinations for many years and referenced possible visual hallucinations in an August 2010 written statement.  Prior to August 2010, the Veteran reported that they only happened occasionally.  Even though he indicated in August 2010 that they occurred every day, this does not demonstrate persistent hallucinations.   Based on this, the Board concludes that total occupational and social impairment is not shown by the record. 

The Board has also considered whether referral for extraschedular consideration is suggested by the record.  There is neither evidence nor allegation of symptoms of and/or impairment due to the service-connected disability that are not encompassed by the schedular rating assigned.  There is no evidence of hospitalization during the appeal period, and the Veteran remained employed throughout this time.  There is also no allegation or suggestion that can be implied from the evidence that the schedular rating criteria do not fully comprehend the impairment of the Veteran.  The functional impairment shown is fully encompassed by the schedular rating criteria.  Specifically, the impact on the Veteran's employment and social functioning is fully contemplated by the rating criteria, which provide for a higher rating in cases where there is increased interference.  Therefore, those criteria are not inadequate, and referral for extraschedular consideration is not warranted.  38 C.F.R. § 3.321(b); Thun v. Peake, 22 Vet. App. 111 (2008).

As such, the Board concludes that the preponderance of the evidence is against assignment of a rating higher than 70 percent for major depressive disorder with psychotic features, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

A 70 percent rating for major depression with psychotic features is denied.




____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


